DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed September 29, 2020 has been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-26, 28-33, and 35-39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20140282829 granted to Dabbiere et al.
Regarding claim 21, Dabbiere meets the claimed limitations as follows:
“A method for repository access authorization, comprising: 
receiving, from a user device, a request to access a content repository;” see paragraph [0033] (. . .the client device . . . requests access to a resource. . .) 
“determining, by a management server, that the user device is managed by associating the user device with a management record;” see paragraph [0020] (. . .the client device may also include event logs 138 that may include records including, for example, information about client side . . . The data store 153 of the distribution server 150 may also include event log 178 reflecting the same or similar information. . . The event logs 138, 178, 188, and/or individual records . . .)  
“determining, by the management server, whether the mobile device is in compliance with a configuration profile received by the user device from the management server,” see paragraph [0036] (. . . determination may be made as to whether or not the compliance rule . . .),
“wherein the compliance is checked in association with receiving the access request;” see paragraph [0034] (. . . such a step may be used as a trigger to initiate a compliance check. . .)  
“granting access to the content repository based on a determination that the user device is compliant with the configuration profile.” see paragraph [0056] (. . . in step 290, all resources corresponding to the requested resource may be identified . . . and access to the identified resources may be provided. A given resource may require . . . profile compliance, . . .to allow access . . .).

Examiner Note:
The flowchart of Figure 2 represents the method steps performed by the distribution service 174 (see paragraph [0031]).
The distribution service is considered to be equivalent to the claimed management server.
The records stored in the event logs are considered to be equivalent to the claimed management record.

Regarding claim 22, Dabbiere meets the claimed limitations as follows:
“The method of claim 21, wherein the management server determines that the user device is managed based on a certificate received with the request to access the content repository.” see paragraph [0058] (. . . distribution service may first determine which resource grouping identifiers are associated with profile or certificate information received from the client device.)  and Figure 1.
Regarding claim 23, Dabbiere meets the claimed limitations as follows:
“The method of claim 21, wherein the request further comprises a management identifier for determining the user device is managed and authentication credentials for accessing the content repository.” see paragraph [0035] (. . . Such determinations may be used on, for example, user credential information, resource grouping identifiers . . . checks to ensure . .  the request includes valid user credentials. . .).
Regarding claim 24, Dabbiere meets the claimed limitations as follows:
“The method of claim 21, further comprising: determining a subset of content for which access should be granted based on the management record and compliance with the configuration profile.” see paragraph [0036].
Regarding claim 25, Dabbiere meets the claimed limitations as follows:
“The method of claim 21, wherein the access request further comprises an address of the management server.” see paragraph [0066] (. . . links to or addresses of the resource . . .).
Regarding claim 26, Dabbiere meets the claimed limitations as follows:
“The method of claim 25, wherein the content repository uses the address to send a management identifier to the management server, wherein the management server uses the management identifier to associate the user device with a management record.” see paragraphs [0059] and [0066].

Claims 28-33 are non-transitory computer readable medium claims that are substantially equivalent to method claims 21-26. Therefore claims 28-33 are rejected by a similar rationale.

Claims 35-39 are non-transitory computer readable medium claims that are substantially equivalent to method claims 21-23 and 25-26. Therefore claims 35-39 are rejected by a similar rationale.

Allowable Subject Matter
Claims 27, 34 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 27, the cited prior art fails to specifically teach the method of claim 21, wherein granting access to the content repository is preconditioned on bringing the mobile device into compliance with an encryption policy.
With respect to claim 34, the cited prior art fails to specifically teach the non-transitory, computer-readable medium of claim 28, wherein granting access to the content repository is preconditioned on bringing the mobile device into compliance with an encryption policy.
With respect to claim 40, the cited prior art fails to specifically teach the system of claim 35, wherein granting access to the content repository is preconditioned on bringing the mobile device into compliance with an encryption policy.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW B SMITHERS whose telephone number is (571)272-3876. The examiner can normally be reached 8:00-4:00 (Teleworking).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW SMITHERS/
Primary Examiner
Art Unit 2437